Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, & 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/082710 to Vestas.
Claim 1 recites a method for mounting a blade on a wind turbine rotor carried by a nacelle.  Vestas relates to the installation of a blade on a wind turbine.  See Vestas [0002] and [0010].  Claim 1 recites providing a control line guide at the nacelle, the control line guide forming a control line point.  Vestas teaches attaching tower boom (34) to the wind turbine tower  (2) and then attaching control lines to the boom at its apex, which is the recited control line point.  See Vestas [0016] and Figs. 4-6.  The term provided…at the nacelle does not require that the guide be attached to the nacelle.  Being in the vicinity, such that the guide extends alongside the nacelle would meet the claim limitation.  Had applicant wished for the claim to require direct attachment, they were free to amend the claim to explicitly recite so (i.e.‘attaching a control line guide directly to an upper surface of the nacelle’).  Applicant chose not do so.  
Claim 1 then recites attaching a control line between the control line point and the blade. Before addressing the prior art, claim construction is required for the term control line.  The wind turbine arts teaches the concept of tag lines or guide lines that are non-load bearing, but are control line is not typically used for such a line.  As such, this term does not initially appear to have a well understood definition in the arts.  Applicant’s specification also fails to explicitly define the term control line.  (The most relevant section appears to be [0030] of the published specification that notes the control line may be one or more wires or cables and may include blocks or pulleys.)  Thus, it is unclear what constitutes the broadest or narrowest limits of a control line.  One broadest reasonable interpretation of the term control line would be a line that aids in the control of an object being lifted.  Such a line could be load bearing, as long as it also aids in control.  Another would be that a control line is a synonym for a guide or tag line, namely a non-load bearing line that is used solely for guidance.  Yet another potential interpretation is that a control line is the primary load bearing lines that ‘controls’ the process, while other guide lines act to guide the component to a location.  The dependent claims further muddle the situation.  Dependent claims 5 & 6 recite that the control line carries some (possible the majority or all) of the blade’s weight.  By contrast, claim 4 recites that the external…crane carries the weight.  Finally, claim 19 explicitly uses the term tag line rather than control line, showing that applicant considers them different.  In view of all the fact that several dependent claims explicitly allow the line to carry a portion of the weight, the term control line is interpreted to be any line that is used in the lifting process, provided the line in some way aids in guiding a root end of the blade…towards the rotor as later recited.
Returning the prior art, Vestas teaches a lifting line (22) is strung from a crane (10) to the boom (34) via a sheave (48).  See Vestas Figs. 4-6.  Vestas further teaches an embodiment in which the line (22) is actually two lines.  One, being from the crane to the component.  The other being from the boom (34) to the component (40).  With both lines having separate winches.  See Vestas [0031].  Examiner treats the line from the boom to the component as the control line.  
Vestas also teaches lifting the blade with an external blade lifting crane.  See Vestas Figs. 4-6.  Vestas further teaches that this component is then “properly mounted.”  See Vestas [0021].  This meets the limitation of connecting said blade to said rotor.  
Vestas does not explicitly mention that the root end would be guided towards the rotor via the line that lifts the blade.  Yet one of ordinary skill would infer this.  MPEP 2144.01 states that references teach inferences which one of ordinary skill would reasonably draw from the text 
Claim 2 recites that the…guide is attached to an attachment location of the nacelle.  The tower boom attachment structure (30) in Vestas contains a roller wheel (52 or 54)2 that directly contacts the nacelle (40).  See Vestas Fig. 9.  Thus, the boom system also contacts the nacelle.  The contact location on the nacelle may then be defined as the attachment location.  Direct contact would meet the broadest reasonable interpretation of being attached.  This results in the claim being met.  Regarding the remainder of claim 2, Vestas also teaches that the boom is pivotable relative to the frame.  See Vestas [0016].  The pivoting allows repositioning of the control line point relative to the attachment location.  Regarding claim 5, the configuration in Vestas results in the control line guide being capable of the intended use of of carr[ing] a part of the weight of the blade and indeed explicitly does so.  See Vestas [0023] and [0031].  Likewise, the configuration of Vestas teaches that the control line guide carries a percentage of the weight of the blade, the percentage changing based on the distance from the root end to the blade flange as recited in claim 6 because basic physics causes the forces on the crane and boom to change as the position of the component changes.  Regarding claim 7, the boom (34) is also a secondary crane.  Regarding claim 8, Vestas teaches fixing said control line guide to said wind turbine structure prior to mounting said blade and removing said control line guide from said wind turbine structure after mounting said blade.  See Vestas [0016], [0022], and Figs. 2-5.
Claim 9 recites the control line is attached to the blade by attaching a control line holder to the blade and attaching the control line to the control line holder.  Vestas teaches attaching the control line (22) to a sheave (48) that is actually connected to the blade, meeting the claim limitation.  Regarding claim 10, the sheave (48) is connected to the line and is, in turn, connected to a lifting block (46) that together are the blade fixture.  
Claim 15 recites a lifting arrangement for mounting a blade.  Vestas teaches such a system.  See Vestas Figs. 4-6.  Vestas teaches a control line guide (34, 54) attachable to the wind turbine structure (2, 8), the control line guide forming a control line point configured to restrain a control line (22).  See Vestas Figs. 4-6.  Claim 15 also recites a control line holder (48) attachable to the nacelle.  The term attachable means that the structure needs to be capable of attachment to the nacelle.  First, as noted in the rejection of claim 2, the upper wheel of the boom system contacts the nacelle.  Second, it would be within the skill of one of ordinary skill to connect the nacelle and boom system with a line, or rope, or cable, or numerous other things.  This term attachable (much like configurable) only requires that the system be modifiable to the intended use (without preventing normal use); it does not require that the system already be in such a configuration.  Figures 4-6 of Vestas also illustrate that the control line (22) connect[s] the control line guide (38) and the control line holder (48).  Vestas also teaches a blade-fixture (46) for lifting the blade with a blade lifting crane (10); and a winch arranged to shorten the length of the control line between the control line point and the control line holder.  See Vestas [0017] and [0031].  Claim 16 recites that the winch forms part of the blade-fixture.  Vestas teaches an embodiment in where there is a winch “coupled to the wind turbine component.”  See Vestas [0017].  The coupling device in Vestas is the lifting block (46, 48) that is analogous to the blade fixture thus meeting this claim limitation.  The lifting block (46) also has a lifting sheave (48) that is the control line holder meeting the limitations of claim 17.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/082710 to Vestas.
Claim 3 recites the position of the control line point is changed during the lifting of the blade.  Vestas teaches that the boom (34) whose apex is the control line point is pivotable.  The figures show it in a mostly vertical configuration, but the specification teaches that it can be lowered below its own attachment location.  See Vestas [0016].  Vestas does not explicitly teach changing position during lifting operations.  Yet such a modification would be obvious as a matter of common sense, as the blade is moved laterally, it would be beneficial to pivot the boom to adjust.  
Claim 12 recites attaching an additional control line between the wind turbine rotor and the blade and using the additional control line for guiding the root end of the blade towards [the hub].  It is obvious to duplicate parts, particularly where such duplication does not significantly affect the operation of the system.  In Vestas, it would have been obvious to duplicate lines.  This would prevent a single line break from becoming catastrophic.  Such a modification would have been well within the knowledge and skill of one of ordinary skill in the art.  
Claim 14 is the reverse of claim 1, reciting removing the turbine blade using the arrangement.  Vestas does not explicitly teach removing a blade using the illustrated system and method.  Yet it would have been obvious as a matter of common sense that the process could be reversed.  All other reasoning from the rejection of claim 1 remains the same.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/082710 to Vestas in view of U.S. 2015/0345465 to Westergaard.
Claim 18 recites that the control line holder comprises a blade root guide attachable to the blade root.  The broadest reasonable interpretation of a blade root is (at least) the entire third of a wind turbine from its root end into the mid-region of the blade.  Vestas teaches that there is a component holding structure, but does not illustrate its structures.  Yet one of ordinary skill would know a blade cradle would be needed.  Westergaard illustrates a typical turbine blade holding cradle (9) that would be attached to a crane line.  See Westergaard Fig. 8.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield blade root guides as the contour guides the blade into the proper position on the cradle.  These elements are part of the control line holder, which is the element that attaches to the blade.


Allowable Subject Matter
Claim 19 is allowed.  The prior art teaches cranes that carry the entire weight of a wind turbine blade during installation (e.g. Westergaard).  The prior art also teaches the concept of tag lines used to guide the blade.  The prior art further teaches the concept of secondary cranes that are mounted on a wind turbine tower.  But the prior art does not teach using a crane that carries the entire weight of a wind turbine blade in combination with a tag line mounted to a secondary crane that is mounted in the wind turbine structure, that guides the blade into the hub bearing.
Claims 4, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 effectively duplicates claim 19 and is allowable for the same reasons.  Regarding claim 4, the phrase the weight is interpreted to mean the entirety of the weight, similarly to claim 19.  If not, claim 4 could be rejected in the same manner as claims 5-6.  Claim 11 recites guiding the control line from a blade root guide to the control line point.  This specific set of operations is not shown to occur in the closest prior art.  Regarding claim 13, while it is obvious to duplicate the control line, the duplicate line would be attached to the same boom, not to the bearing in the hub (which is what the flange is presumed to be).

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant’s sole argument in opposition to the prior art rejections is that the the tower boom (34) is attached to the wind turbine tower, not to the nacelle.  Applicant asserts that this attachable to the nacelle (claim 15) or being provided at the nacelle (claims 1 and 14).  As addressed, in the rejections, the term provided…at the nacelle does not require that the guide be attached to the nacelle.  Being in the vicinity, such that the guide extends alongside the nacelle would meet the claim limitation.  Likewise, the term attachable is a statement of intended use, not an actual recitation of structure.  The rejections, slightly modified, using Vestas remain applicable. 
Applicants amendments have overcome the objections to the specification and the rejections under 35 USC 112.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Vestas switches numerals 52 and 54 between various figures, but examiner is referring to the upper one of the two.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”